Matter of Constantino-Gleason v State of New York Unified Ct. Sys. (2021 NY Slip Op 03745)





Matter of Constantino-Gleason v State of New York Unified Ct. Sys.


2021 NY Slip Op 03745


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND BANNISTER, JJ.


566 CA 20-00829

[*1]IN THE MATTER OF CYNTHIA CONSTANTINO-GLEASON, PETITIONER-APPELLANT,
vSTATE OF NEW YORK UNIFIED COURT SYSTEM AND NEW YORK STATE OFFICE OF COURT ADMINISTRATION, RESPONDENTS-RESPONDENTS. 


JOSEPH A. DETRAGLIA, UTICA, FOR PETITIONER-APPELLANT. 
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (ROBERT M. GOLDFARB OF COUNSEL), FOR RESPONDENTS-RESPONDENTS. 

	Appeal from a judgment (denominated order) of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered March 3, 2020 in a CPLR article 78 proceeding. The judgment denied the amended petition. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Entered: June 11, 2021
Mark W. Bennett
Clerk of the Court